Appeal from an order of County Court, Franklin County, denying a motion for a writ of error coram nobis. Appellant pleaded guilty on June 28, 1948, to the first count of an indictment which charged rape in the first degree. The indictment was regular on its face and must be presumed to have been properly returned by the Grand Jury of Franklin County. Appellant made his plea of guilty in open court and while aided by counsel. He now argues that the indictment- was not sufficiently supported by evidence corroborating the complaining witness; that his conviction, must be supported by other evidence, and his “ confession ” is insufficient. Appellant’s plea of guilty to the indictment is a sound basis for the judgment of conviction and needs no other support. Certainly where an indictment is properly returned and a defendant pleads guilty to rape there is no need to parallel the plea by other supporting evidence of the act complained of. Defendant’s acceptance of the charge as true and well founded is enough. The present District Attorney was the assigned counsel for the appellant in 1948. Since his appearance here in opposition to this appeal might be a professionally inconsistent position, the court permits his appearance and his brief to be withdrawn and they are withdrawn. Appellant’s additional brief attacking the District Attorney is improper and it is expunged from the record. Order unanimously affirmed. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.